In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00068-CV
        ______________________________


           MECHELLE LANG, Appellant

                          V.

      PELTIER CHEVROLET, INC., Appellee




    On Appeal from the 7th Judicial District Court
                Smith County, Texas
           Trial Court No. 09-2711-C/A




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                      MEMORANDUM OPINION

        Mechelle Lang filed her notice of appeal from the trial court’s order of summary judgment

on June 29, 2010.1

        The clerk’s record was filed July 30, 2010. No reporter’s record was filed in this appeal.

The appellant’s brief was therefore due on or before August 30, 2010. When neither a brief nor a

motion to extend time for filing the same had been filed by September 24, 2010, we contacted

appellant’s counsel by letter and informed them that if a brief had not been filed by October 12,

2010, the appeal would be subject to dismissal for want of prosecution. See TEX. R. APP. P.

42.3(b), (c).

        We have received no communication from counsel. Pursuant to TEX. R. APP. P. 42.3(b),

we dismiss this appeal for want of prosecution.




                                                    Jack Carter
                                                    Justice

Date Submitted:           October 28, 2010
Date Decided:             October 29, 2010




1
Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV'T CODE ANN. § 73.001 (Vernon 2005).

                                                       2